Order entered November 12, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01117-CV

                         JESUS ANTONIO GONZALEZ, Appellant

                                               V.

            BLUE CIEL TOWER DEVELOPMENT, LTD., ET AL., Appellees

                           On Appeal from the 95th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-19-01134

                                           ORDER
               Before Chief Justice Burns, Justices Molberg, and Justice Nowell

       Before the Court is appellant’s petition for permissive appeal. We GRANT the petition.

A notice of appeal is deemed to have been filed as of the date of this order, and the appeal will

proceed in accordance with the rules governing accelerated appeals. See TEX. R. APP. P. 28.3(k).

       We ORDER Felicia Pitre, Dallas County District Clerk, and Deana Rouse, Official Court

Reporter for the 95th Judicial District Court, to file their respective records WITHIN TWENTY

DAYS of the date of this order.

       We DIRECT the Clerk of this Court to send a copy of this order to the Presiding Judge
of the 95th Judicial District Court; Ms. Pitre; Ms. Rouse; and all parties.




                                                      /s/     ROBERT D. BURNS, III
                                                              CHIEF JUSTICE

Justice Molberg would deny the petition for permissive appeal.